Citation Nr: 1222326	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  03-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, to include spondylolysis and spondylolisthesis, L5-S1, and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 until March 1966. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's application to reopen his claim for service connection for spondylolysis and spondylolisthesis, L5 and S1. 

The Veteran testified at a Board hearing held at the local VA office in January 2004.  In July 2010, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and advised him that he was entitled to another hearing.  In July 2010, the Veteran responded that he did not wish to appear at an additional Board hearing. 

An August 2004 Board decision denied the Veteran's claim, finding that new and material evidence had not been received.  The Veteran appealed the Board's August 2004 decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2006 Order granted the parties' Joint Motion for Remand, vacating the Board's August 2004 decision and remanding the case for compliance with the terms of the Joint Motion. 

In June 2006, the Board remanded the Veteran's claim for further development.  Specifically, the claim was remanded in order to obtain current VA treatment records.  In October 2007, the Board again denied the Veteran's claim.  The Veteran appealed the Board's October 2007 decision to the Court, which in a March 2010 Memorandum Decision vacated the October 2007 Board decision and remanded it for further proceedings consistent with its decision. 

In May 2010, the Board once again denied the Veteran's application to reopen his previously-denied claim.  The Veteran again appealed the decision to the Court, which subsequently issued an Order in June 2011 effectuating a Joint Motion for Remand.  

As a result, the issue of entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1, was addressed in a December 2011 Board decision, which reopened the Veteran's claim and remanded the service connection claim for additional development.  Specifically, the issue was remanded so as to provide the Veteran with an additional VA examination, as well as to associate any recent VA medical reports with the claims file.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's low back spondylolysis and spondylolisthesis, L5-S1, is a congenital defect that did not acquire any additional disability due to disease or injury superimposed upon such defect during service; any current disorder of the low back is not attributable to service.


CONCLUSION OF LAW

A low back disorder, to include spondylolysis and spondylolisthesis, L5-S1, and degenerative disc disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2011); VAOPGCPREC 82-90 (July 18, 1990).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues of entitlement to service connection for disorders of the low back, left knee, and bilateral feet, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2001 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2001.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded via a letter dated in September 2006.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board notes that, following the December 2011 Board remand, additional records were obtained from VA providers.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as a result of the December 2011 Board remand, a VA examination was provided in January 2012 to ascertain whether the Veteran suffered from any low disorders and, if so, whether those disorders were etiologically-related to his period of active service.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 VA examination report is adequate, as the examiner included a thorough review of the file and provided findings relevant to the issue at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

In this case, the Veteran has claimed entitlement to service connection for a disorder of the low back as the result of two in-service falls.  In a June 1966 Notice of Disagreement, the Veteran stated that his back started hurting him when he was in training, and that it had bothered him since that time.  In his July 1966 Substantive Appeal, the Veteran reported falling on the ice in January 1966 and falling again later that month while training, and that he had subsequent pain from those incidents.  

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  
  
The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

VA General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  

A congenital defect, on the other hand, is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

Turning to the Veteran's service treatment records, the Board notes that his spine was normal on a pre-induction examination conducted in April 1964, and the Veteran did not report any spinal defects at that time.  On induction in July 1965, his spine was again marked as "Normal" by the examiner, and no back abnormalities were reported.  On January 10, 1966, the Veteran complained of pain on his right side, with exercise, for the prior two years.  He was seen on several occasions in January 1966 for low back pain, though an in-service injury was never documented.  

A January 1966 x-ray found the Veteran to have spondylolysis of L-5 with first degree spondylolisthesis of L-5 upon S-1.  At that time, there was no significant joint space narrowing.  Separation was recommended on January 24, 1966, for low back pain.  His January 1966 separation examiner noted that a provider at the Orthopedic Clinic had recommended the Veteran for an "existed prior to service" (EPTS) separation as a result of this diagnosis.  The Veteran noted that he experienced back pain when running, jumping, reaching, bending, crawling, and when performing push-ups and pull-ups.  However, neither alleged in-service fall was noted at that time.

As noted in the December 2011 Board remand, spondylolisthesis is defined as "forward displacement of one vertebra over another, usually the fifth lumbar over the body of the sacrum, or the fourth lumbar over the fifth, usually due to a developmental defect in the pars interarticularis [emphasis added]."  Dorland's Illustrated Medical Dictionary 1779 (31st edition 2007).  Spondylolysis is defined as dissolution of a vertebra, a condition marked by platyspondylia, aplasia of the vertebra, and separation of the pars interarticularis.  Dorland's at 1780.  

Post-service, the Veteran reported two in-service falls and subsequent worsening of back pain during a March 1972 VA examination.  He reported to his examiner that he did not have any back complaints following his December 1965 induction, until he slipped and fell during training, after which he developed continuing pain in the upper and lower back.  X-ray evidence demonstrated that the Veteran had spondylolysis, at L5 without forward slipping of L5 on S1, and the remainder of the lumbar spine was normal, as was the dorsal spine. The Veteran was diagnosed with spondylolysis, bilateral, L5, and found no evidence of acute or chronic pain or illness; orthopedic tests were normal and no abnormalities were noted in any of the minor or major joints.  See VA Examination Report, March 1972.

VA outpatient treatment records generally indicate complaints and treatment for back disorders in the years following the Veteran's discharge from service.  An August 1997 VA x-ray demonstrated L5-S1 spondylolisthesis and spondylolysis.  A September 1997 MRI indicated multilevel degenerative disc disease with mild disc protrusions, most prominent at L5-S1, but without apparent nerve root impingement; L2-3 and L3-4 facet arthropathy without significant lateral recess narrowing.  An April 2002 VA outpatient treatment record noted that the Veteran complained that his back bothered him to the point that he had stopped playing golf and that he really had to watch his actions, as sudden movement could set it off.  

During his January 2004 Board hearing, the Veteran testified that, in June 1965, prior to service, he suffered pain in the right side as a result of his occupation when moving a stage.  He then stated that, after that incident, his pain improved with treatment and medication.  He also testified that he informed the Draft Board about his pain, and that he presented his prescription bottle.  See Transcript, p. 3.  He noted that was the first time he reported to a doctor for back pain.  He testified that he was denied induction in July 1964 due to a failed physical.  He was reexamined in October 1965, presented with no back complaints at that time, and was accepted into the Army.  See Transcript, p. 4.

Regarding his two reported in-serviced falls, he stated that the first occurred when he slipped on the snow during the first week of training, but that his back did not hurt at that time.  Instead, his back began to hurt the next week.  A week later, with his back still sore, he slipped and fell on an obstacle course, which caused greater back pain.  See Transcript, pp. 5-6.

A November 2004 VA CT found the Veteran to have degenerative disc disease at L4-L5 with bilateral exit foramenal stenosis, bilateral spondylolysis at L5 with grade 1 spondylolisthesis at L5-S1; mild spondylolysis; and no evidence of disc herniation or central canal stenosis.  Back pain was again reported in September 2006.

The Veteran was afforded a VA compensation and pension examination in January 2012.  At that time, the examiner noted the Veteran's prior diagnoses of spondylolisthesis and spondylolysis, first diagnosed in January 1966, as well as a subsequent diagnosis of degenerative disc disease.  The Veteran reported a flare-up of low back pain in 1964 while throwing a baseball.  He stated that he informed the draft board of prior back pain, and that the pain had resolved.  Following enlistment, he reported slipping in snow and falling on January 8, 1966.  The examiner pointed out that neither fall was reported during the several reports of low back pain in January 1966 which ultimately resulted in the Veteran's separation from active duty, secondary to congenital spondylolysis and first-degree spondylolisthesis at L5 and S1.  The examiner also noted that the Veteran's first documented report of low back pain, post service, did not occur until 1997, where he complained of pain for approximately 20 years.  Degenerative joint disease was confirmed by an August 1997 x-ray report, as well as spondylolysis and spondylolisthesis.  

In conjunction with the examination, a CT scan was performed on January 27, 2012.  Scans revealed mild to moderately-severe rotary levoscoliosis, left lateral listhesis of L4 on L5, spondylolisthesis at L5 on S1, and degenerative changes of the sacroiliac joints.  Mild stenosis was observed at L3-4, as well as minimal disk narrowing.  The L4-5 disc was significantly narrowed and demonstrated mild stenosis.  The Veteran was diagnosed with multilevel degenerative disc and joint disease with mild canal stenosis and compressive neuropathy.

The examiner opined that spondylolysis and first-degree spondylolisthesis at L5, first demonstrated on a January 1966 x-ray report, was likely related to a congenital defect.  It was further noted that intervertebral joint space narrowing was not demonstrated in 1966, and that the Veteran's congenital defects were not as likely as not related to his period of service, caused by service, or aggravated beyond normal progression by service.  No superimposed injury, linked to a congenital defect was noted by the examiner.  In fact, with regard to the only other low back diagnoses, degenerative disc disease with associated radiculopathy, the examiner stated that these disorders were less likely than not related to active service, as the January 2012 CT scan noting multilevel disc and joint disease was a progression from a CT scan dated in August 1997, and that the 1966 in-service x-ray was negative for intervertebral joint space narrowing.  Further, it was noted that the Veteran first complained of radicular pain in 2000 without injury.  As such, the examiner linked this diagnosis to the process of aging, body habitus, and cumulative life activities.

Upon consideration of all of the evidence of record, the Board finds that the Veteran's spondylolysis and spondylolisthesis at the L5-S1 level, constitutes a congenital defect, and as such, service connection is not warranted for either disorder.  The Board has not overlooked the fact that a low back disorder was not shown at the time he was initially examined for service entrance, as the clinical examination of the spine was normal, and the Veteran denied recurrent back pain.  However, and as noted above, the presumption of soundness does not apply to a congenital defect.  See Quirin.

Therefore, the Board must look to whether the Veteran acquired any additional disability due to disease or injury superimposed upon such defect during service.  Here, neither the Veteran nor his representative has specifically argued or identified that any current low back disorder was aggravated such that a superimposed disease or injury occurred during service or as a result thereof.  Indeed, there is no medical evidence of record to indicate that any additional disease or injury stemmed from an aggravation of his low back congenital defects.  While the Veteran now carries diagnoses of degenerative disc disease and associated radiculopathy, there is no evidence of record linking either disorder to an in-service aggravation of the low back congenital defect.

As to those diagnoses, the Board further notes that the first medical evidence of a non-congenital low back disorder occurred in 1997.  Because these disorders were not diagnosed in service, and because there is no medical evidence linking a non-congenital back disorder to active duty, service connection is not warranted for degenerative disc disease on a direct basis.  Further, because this disorder was not diagnosed within one year following separation from active service, service connection is not warranted on a presumptive basis.  Finally, and as noted above, there is no medical link within the claims file to demonstrate that degenerative disc disease is causally related to the Veteran's congenital defects, in that there is no evidence of a superimposed injury.  

As to the Veteran's assertions that he currently suffers from low back pain which is causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the fact that the Veteran is competent in this regard to report experiencing symptoms of low back pain, as well as to report two in-service falls.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

However, while the Board finds that the Veteran is competent to report that back pain either began following, or was exacerbated by, two in-service falls, he is not competent to state that any current disorder of the back is related to his period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The aggravation of congenital defects, as well as the onset of degenerative changes (to include any associated radiculopathy), are not simple disorders to identify or diagnose.  As such, even though the Board neither disputes the Veteran's report of falling, nor his subsequent back pain, he is simply not competent to provide an etiological medical opinion in this case.

Furthermore, the January 2012 VA examiner opined that the Veteran's spondylolysis and spondylolisthesis, at L5-S1, was not a result of active duty nor aggravated active duty service.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records in detail, as well as his available VA medical records, and considered the Veteran's lay statements.  The opinion is adequate as the VA examiner explained the basis for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the examiner expressed an opinion that the Veteran's low back pain was most likely due to a congenital defect, and as such service connection for aggravation of this defect is not applicable under VA law absence a showing of a superimposed injury or disease.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals). 

Although the record contains numerous treatment reports documenting complaints of back pain, not a single medical professional has opined that any currently-diagnosed low back disorder was incurred during service, or in any way related to the Veteran's period of active duty.  Based on the foregoing, the Board finds that there is no medical evidence of record linking the Veteran's claimed disorder to his period of active service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  

In sum, the competent, credible, and probative evidence does not establish that the Veteran has a current disorder of the lumbar spine that may be service-connected, either through direct service connection or by way of aggravation.  While numerous complaints of back pain exist during his period of active duty, there is no record that any diagnosis or treatment thereof was the result of an in-service accident, to include two reported falls.  Instead, on January 10, 1966, the Veteran complained of pain on his right side, with exercise, for the prior two years.  As the medical evidence of record demonstrates that spondylolysis and spondylolisthesis are congenital defects that has not been associated with a service-related superimposed injury or disease, service connection on the basis of aggravation is not applicable here.  Regarding onset, the Veteran testified during his Board hearing, noting that he was initially denied induction due to back pain, and that back pain had its onset prior to service.  The Board further notes that his January 1966 separation examiner noted that his diagnosed back disorders existed prior to service.  

To the extent that arthritis is a presumptive disorder per VA regulations, there is no diagnosis of degenerative disc disease, degenerative joint disease, or any other degenerative condition within one year of separation from active duty.  Instead, the record establishes that, more than three decades after separation, the Veteran complained of low back pain, followed by associated radicular pain.  

The most probative evidence of record indicates that it is less likely than not that any current disorder of the low back is related to his military service.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran suffered from low back pain during service and since separation.  However, and as explained above, the record lacks a probative, medical opinion linking any current disorder to his period of active service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  As such, the preponderance is against the Veteran's claims for entitlement to service connection for a disorder of the low back, and the claim must be denied.


ORDER

Entitlement to service connection for a low back disorder, to include spondylolysis and spondylolisthesis, L5-S1, and degenerative disc disease, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


